Plaintiff in error, Homer Wilson, was convicted of a violation of the prohibition laws and was on November 9th, 1911, in accordance with the verdict of the jury, sentenced to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. To reverse this judgment an appeal was perfected. Plaintiff in error has filed a motion to dismiss his appeal for the following reasons: First: That he has been surrendered by his bondsmen and is now in the county jail. Second: That he is arranging to apply to the Governor for a parol. The motion to dismiss the appeal is allowed and the appeal is hereby dismissed. Mandate will issue forthwith.